        Case 4:15-cr-00021-BMM Document 59 Filed 06/19/20 Page 1 of 5



                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                  CR 15-21-GF-BMM-JTJ

                 Plaintiff,                FINDINGS AND
                                           RECOMMENDATIONS
       vs.

 WYATT CAMERON MONTCLAIR,

                 Defendant.


                                   I. Synopsis

      Defendant Wyatt Cameron Montclair (Montclair) has been accused of

violating the conditions of his supervised release. Montclair admitted all of the

alleged violations. Montclair's supervised release should be revoked. Montclair

should be placed in custody for 6 months, with 22 months of supervised release to

follow. Montclair should serve up to the first 90 days of supervised release at a

residential re-entry center. Montclair should serve his term of custody at the

Bureau of Prisons' facility in Sandstone, Minnesota. Montclair should not serve

his term of custody at the Bureau of Prisons' facility in Florence, Colorado.

                                    II. Status

      Montclair pleaded guilty to Involuntary Manslaughter on April 13, 20 15.

(Doc. 16). The Court sentenced Montclair to 28 months of custody, followed by
         Case 4:15-cr-00021-BMM Document 59 Filed 06/19/20 Page 2 of 5



 3 years of supervised release. (Doc. 23). Montclair' s current term of supervised

release began on September 16, 2019. (Doc. 53 at 3).

       Petition

       The United States Probation Office filed a Petition requesting that the Court

revoke Montclair's supervised release on January 22, 2020. (Doc. 53). The

Petition alleges that Montclair violated the conditions of his supervised release:

1) by failing to report for substance abuse treatment; 2) by failing to report for

substance abuse testing; and 3) by failing to report to his probation officer as

directed. (Doc. 53 at 1-2).

       Initial appearance

       Montclair appeared before the undersigned for his initial appearance on

June 18, 2020. Montclair was represented by counsel. Montclair stated that he

had read the petition and that he understood the allegations. Montclair waived his

right to a preliminary hearing. The parties consented to proceed with the

revocation hearing before the undersigned.

      Revocation hearing

      The Court conducted a joint revocation hearing in this case and in Cause

CR 14-84-GF-BMM-JTJ on June 18, 2020. Montclair admitted that he had

violated the conditions of his supervised release: 1) by failing to report for

                                          2
        Case 4:15-cr-00021-BMM Document 59 Filed 06/19/20 Page 3 of 5



substance abuse treatment; 2) by failing to report for substance abuse testing; and

3) by failing to report to his probation officer as directed. The violations are

serious and warrant revocation of Montclair's supervised release.

      Montclair's violations are Grade C violations. Montclair's criminal history

category is I. Montclair's underlying offenses are Class C and Class D felonies.

Montclair could be incarcerated for up to 24 months. Montclair could be ordered

to remain on supervised release for up to 28 months, less any custody time

imposed. The United States Sentencing Guidelines call for a term of custody of

3 to 9 months.

                                   III. Analysis

      Montclair's supervised release should be revoked. Montclair should be

placed in custody for 6 months, with 22 months of supervised release to follow.

This sentence is sufficient but not greater than necessary. Montclair should serve

his term of custody at the Bureau of Prisons' facility in Sandstone, Minnesota.

Montclair should not serve his term of custody at the Bureau of Prisons' facility in

Florence, Colorado. The sentence imposed in this case should run concurrent with

the sentence imposed in Cause CR 14-84-GF-BMM.

                                  IV. Conclusion

      The Court informed Montclair that the above sentence would be


                                          3
          Case 4:15-cr-00021-BMM Document 59 Filed 06/19/20 Page 4 of 5



recommended to United Stated District Judge Brian Morris. The Court also

informed Montclair of his right to object to these Findings and Recommendations

within 14 days of their issuance. The Court explained to Montclair that Judge

Morris would consider a timely objection before making a final determination on

whether to revoke his supervised release and what, if any, sanction to impose.

Montclair stated that he wished to waive his right to object to these Findings and

Recommendations, and that he wished to waive his right to allocute before Judge

Morris.

The Court FINDS:

      That Wyatt Cameron Montclair violated the conditions of his supervised
      release: by failing to report for substance abuse treatment; by failing to
      report for substance abuse testing; and by failing to report to his probation
      officer as directed.

The Court RECOMMENDS:

      That the District Court should revoke Montclair' s supervised
      release and commit Montclair to the custody of the United
      States Bureau of Prisons for 6 months, with 22 months of
      supervised release to follow. Montclair should serve his term
      of custody at the Bureau of Prisons' facility in Sandstone,
      Minnesota. Montclair should not serve his term of custody at
      the Bureau of Prisons' facility in Florence, Colorado. The
      sentence imposed in this case should run concurrent with the
      sentence imposed in Cause CR 14-84-GF-BMM.




                                      4
        Case 4:15-cr-00021-BMM Document 59 Filed 06/19/20 Page 5 of 5




      NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO OBJECT

      The parties may serve and file written objections to the Findings and

Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(b)(l). A district court judge will make a de

novo determination regarding any portion of the Findings and Recommendations

to which objection is made. The district court judge may accept, reject, or modify,

in whole or in part, the Findings and Recommendations. Failure to timely file

written objections may bar a de novo determination by the district court judge, and

may waive the right to appear and allocute before a district court judge.

      DATED the 19th day of June, 2020 .




                                                                - ---......__
                                               ,.,,..
                                                        .,.--
                                                                            }   -   )

                                      ~~~
                                       -   ~                -1o~ton      .--
                                                        United States Magistrate Judge




                                           5
